Citation Nr: 1615831	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability prior to May 8, 2012; and entitlement to an increased rating in excess of ten percent for a bilateral hearing loss disability from May 8, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied entitlement to a compensable rating for a hearing loss disability.  The record shows that the Veteran has since moved to California so jurisdiction of his case now rests with the Oakland, California RO.

A subsequent September 2012 rating decision granted a ten percent evaluation for bilateral hearing loss effective May 8, 2012.

In September 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board denied the Veteran's claim in a November 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision and remanded the Veteran's claim for further adjudication. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a compensable rating for hearing loss prior to May 8, 2012, and a rating higher than ten percent from May 8, 2012.  The Board denied the Veteran's claim in November 2014.

The Court vacated the Board's November 2014 decision and remanded the Veteran's claim for further adjudication.  The Court noted that the Board provided inadequate reasons and bases for discounting the Veteran's private medical evidence and also for declining to refer the Veteran's claim for extraschedular consideration.  Specifically, the Court took issue with the Board's findings in regard to two private medical examinations on file.  The Board discounted these opinions because it was not clear that they were based on the Maryland CNC test as required under 38 C.F.R. § 4.85(a).  The Court concluded that the Board's failure to explain why further clarification with regard to the private opinions was not sought amounted to an inadequate statement of reasons and bases.  

The private July 2007 medical opinion submitted by the Veteran contrasts sharply with the Veteran's August 2007 VA examination.  The Veteran's average score for 1000, 2000, 3000, and 4000 hertz in his right ear was 12.25 decibels higher and his left ear was 16 decibels higher at the July 2007 private examination than recorded at the August 2007 VA examination.  The September 2010 private examination reflected average scored 17.25 decibels higher in the Veteran's right ear than recorded by the August 2007 VA examiner and 11 decibels higher in the left ear.  However, the Board notes that the scores recorded at the September 2010 private examination are more or less consistent with the scores record at the May 2012 VA examination.  Further development as to the private medical examinations is required.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of any additional medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After obtaining any outstanding records, to the extent possible, take appropriate steps to contact the examiner who conducted the July 2007 and September 2010 examinations.  The examiner should be asked to clarify whether the July 2007 and September 2010 examinations included the Maryland CNC speech discrimination test as required by 38 C.F.R. § 4.85(a).  

3.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for bilateral hearing loss.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


